Welch, C. J.
The question mainly argued by counsel does not, in our judgment, arise in the case. I mean the question, whether the widow, or the next of kin, of John Milton Bunnell, are his “heirs” within the meaning of the will, and as such entitled to take the remainder in the estate devised. Unaided by other jn’ovisions of the will,, this word “heirs,” in the clause in controversy, would be of quite difficult solution, especially in view of the fact that no one could be John’s heir to any estate in this property,, he having only a life interest. But we thiuk the will, taken as a whole, shows that this word “heirs” was used by the testator in the sense of “ children,” and that the devise in remainder failed, for want of children to take it, and that the estate revei’ted to the brothers and sisters of John and their representatives, not as his heirs or next of kin, but as-*411the heirs of the testator. This is substantially in accordance with the holding of the court below, and we see no error in its judgment.

Motion overruled.

White, Res, Gilmore, and MoIlyaine, <JJ., concurred.